Citation Nr: 0101539	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  97-34 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to compensation benefits as the helpless child of 
the veteran on the basis of permanent incapacity for self-
support on or before the age of 18. 


REPRESENTATION

Appellant represented by:	Charles W. March, Attorney-at-
law


WITNESSES AT HEARING ON APPEAL

Appellant and friend




INTRODUCTION

The veteran served on active duty from June 1942 to 
August 1943.  The appellant is the veteran's child born on 
October [redacted], 1953.  

This appeal arises from a November 1997 rating decision of 
the Togus, Maine, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the appellant's claim of 
compensation for permanent incapacity of self-support.  The 
appellant appealed this determination.  

A videoconference hearing was held in April 1998 before the 
undersigned, who was designated to conduct this hearing by 
the Chairman of the Board of Veterans' Appeals (Board).  

The claim was remanded in July 1998 for further development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The appellant, daughter of the veteran, was born in 
October 1953; her 18th birthday was in October 1971.

2.  There is insufficient evidence to conclude that the 
appellant was permanently incapable of self-support at or 
before she attained the age of 18.



CONCLUSION OF LAW

The criteria for VA compensation benefits based on the 
appellant's status as the helpless child of a veteran have 
not been met.  38 U.S.C.A. § 101 (West 1991); 38 C.F.R. §§ 
3.57, 3.356 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has filed a claim seeking dependency and 
indemnity compensation benefits (DIC) based on the veteran's 
death.  Such benefits are available only to certain survivors 
of deceased veterans.  38 U.S.C.A. § 1310 (West 1991).  With 
certain exceptions, children of a veteran do not qualify as 
legally valid claimants for (DIC) compensation benefits after 
they have attained the age of 18.  38 U.S.C.A. § 101(4)(A).  
The appellant was born in 1953; she is currently more than 40 
years of age.

One of the principal exceptions to the 18-year age limit for 
an eligible "child" of a veteran, and the one which is 
directly at issue in the present appeal, pertains to an 
unmarried, legitimate child of a veteran "who, before 
attaining the age of eighteen years, became permanently 
incapable of self-support" by reason of mental or physical 
defect.  38 U.S.C.A. §§ 101(4)(A)(ii); 38 C.F.R. § 3.356(a).  
This requires an initial determination as to the claimant's 
condition at the delimiting age.  If the claimant is shown to 
have been capable of self-support at 18, the Board need go no 
further. Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  

In the instant case, all of the evidence of record relates to 
treatment since 1993, many years after the appellant's 18th  
birthday.  Several of the physicians who have provided 
voluminous medical evidence indicated that the appellant had 
cerebral palsy since birth or infancy.  However, none of the 
physicians, of which there are many, has indicated that the 
appellant's cerebral palsy or any other diagnosed disability, 
left her permanently incapable of self support on or before 
her 18th birthday in October 1971.  

Also of import, is the appellant's testimony during a 
videoconference hearing in April 1998.  During that hearing, 
the appellant testified that she had worked as a homemaker 
for eight years on a part-time basis.  She also related that 
she had previously worked on a full-time basis for a shoe 
shop until it went out of business.  Moreover, additional 
testimony provided by the appellant was that she had one year 
of college education and that she could not raise her 
children without the assistance of social security disability 
benefits and aid to families with dependent children (AFDC).  
She related that she had cerebral palsy, depression, and 
anxiety as her illnesses prior to age 18, which she testified 
she never received treatment for because it didn't occur to 
her.  She related that it was known she had trouble with her 
legs but no one could tell her what caused it.  She also 
testified to sexual abuse at the age of 12.  Although 
enlightening as to the length of time she alleges that she 
has had various disabilities, her testimony, nor medical 
records reflect permanent incapacity for self-support on or 
before age 18.  

Finally, the appellant's attorney submitted a statement in 
December 2000, indicating, in pertinent part, that the 
appellant's medical records prior to 1972 at the Maine 
Medical Center had been destroyed and that it was impossible 
to obtain medical records prepared concurrently to the 
appellant's treatment generated before October [redacted], 1971.  The 
attorney also asserts that such evidence should not be 
necessary since one of the appellant's physician's Richard L. 
Sullivan, M.D., a competent neurologist, had treated the 
appellant since 1973 and he has indicated in an April 2000, 
narrative that the appellant had cerebral palsy with 
permanent spastic paraparesis since birth.  The Board does 
not doubt the veracity of Dr. Sullivan's statements as to the 
present level of the veteran's medical condition.  However, 
Dr. Sullivan's April 2000 medical statement indicates he has 
treated the appellant since 1993, not 1973, and his 
discussion of the appellant's impaired motor function since 
early in life is based on the history related to him by the 
appellant, as indicated by him.  Moreover, he, again, and no 
other medical provider has presented any medical evidence 
that the appellant was permanently incapable of self-support 
on or before her 18th birthday.  

Finally, it is noted that Maine Medical Center indicated in a 
May 2000 letter that they had no records for the appellant 
prior to 1972.  This letter did not indicate the destruction 
of records, only that they had no records prior to that time.  
The appellant claims to have received treatment showing her 
incapacitation from this facility prior to 1972.  It is 
unfortunate that these records are not available.  However, 
the appellant was informed by VA in July 1997, that she could 
provide a statement from at least two persons who knew of her 
condition prior to age 18 and after.  This was not done.  She 
had a witness testify at her videoconference hearing in 
April 1998.  However, this witness only testified to the fact 
that she had attacks from cerebral palsy but never indicated 
his knowledge of these attacks or the appellant's ability on 
or before her 18th birthday.  

The evidentiary record, as summarized above, does not 
demonstrate that the appellant became permanently incapable 
of self support on or before her 18th birthday in 1971.  
Although she notes she had cerebral palsy and psychiatric 
problems prior to her 18th birthday, this does not establish 
that such symptoms rendered her permanently incapable of 
self-support at that time.  Evidence that the appellant 
became incapable of self-support at some later point in time 
is not material to the issue presented here.  Therefore, 
since the evidence is against the appellant's claim as the 
helpless child of a veteran, she is not now eligible for DIC.




ORDER

Entitlement to compensation benefits as the helpless child of 
the veteran on the basis of permanent incapacity for self-
support on or before the age of 18 is denied.



		
	G. JIVENS-McRAE
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

